DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 3/1/21, claims 1-12, 15 are currently pending in the application.

In view of the amendment dated 3/1/21, all rejections set forth in the office action dated 9/30/20 are withdrawn. Additionally, Examiner contacted the attorney of record to discuss corrections applicable to compound words in the specification as originally filed, and to seek clarification on the Figures 2 and 3 as originally filed in an effort to advance prosecution (cf. attached Interview Summary). However, in view of the filing of an IDS on 3/18/2021 with new art, new grounds of rejection are set forth herein below.

Claim Objections
Claims 10-12 are objected to because of the following informalities: 
Applicants may amend claims to clarify that the recited % corresponds to mole %, as supported by the original specification (page 22, line-page 23, line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-4, 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Throckmorton et al. (GB 2186880 A, of record), in view of either Harayuki (JP H08071395A, Machine translation) or Hidekazu (JP H08052334, Machine translation).
	Throckmorton teaches continuous bulk polymerization of 1,3-butadiene (reads on DM) process in a reactor/extruder, said process comprising charging 1,3-butadiene (reads on reactor vessel) and a catalyst system (reads on (CS) into a reaction zone, allowing said 1,3-butadiene to polymerize in the reaction zone and continuously withdrawing the polybutadiene form the reaction zone (meets steps (i) to (iv)), wherein the reaction medium is substantially solventless and will contain no more than 10% organic compounds which are solvents and said by process, attaining high conversions of 85 to 100% (Ab., page 2, 51-65, page 3, lines 1-45).
	The prior art fails to disclose a bulk polymerization process in a reactor wherein two mixing units moveable relative to one another conduct a shearing motion is a mixing and deformation resulting in the tearing, chopping or slicing of the material, and wherein the two mixing units satisfy any of conditions (i) to (iii) as recited in claim 1.
	At the outset, it is noted that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
	Secondary reference to Haruyuki teaches continuous treatment apparatus having two horizontal shafts for treating high viscosity liquid (Overview), such as a polymer material from a bulk polymerization reaction [0012], wherein small gap between each fan blade 5,8 of the low speed and high speed stirring blade 4,7 is made possible to perform strong shearing of the processing liquid inside, forming independent small compartment chambers 11,11 by the combination of the fan blades 5 of the 1 low-speed stirring blades 4 and the fan blades 8 of the 2 high-speed stirring blades 7, thereby preventing a backflow of the processing liquid as in a high viscosity liquid continuous processing method using a partition plate ([0013], Fig. 1-4). Thus, the disclosed apparatus comprises a reaction vessel wherein the viscous liquid is stirred by two mixing units having variable speed blades which also move in counter clockwise (read on limitations (i) and (ii) of claim 1). Given the teaching in Haruyuki on the apparatus for stirring bulk polymerization reactions and the advantage of preventing a backflow of the processing liquid as in a high viscosity liquid continuous processing method, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to perform Throckmorton’s continuous bulk polymerization of 1,3-butadiene in Haruyuki’s apparatus in view of the advantage taught therein. Additionally, a skilled artisan would reasonably expect the strong shearing action between the high speed and low speed blades within a high viscosity medium, such as that after a bulk polymerization reaction, to be capable of providing for a tearing, chopping or slicing of the material substance as in the claimed invention, absent evidence to the contrary (obviates claim 1). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	In the alternative, Hidekazu teaches a continuous processing apparatus for stirring a high viscosity liquid [0004], wherein the apparatus/device has a container with a stirring member attached to 2 rotary shafts provided in the longitudinal direction inside of the container, the stirring members rotated close to the inside of the stirring member of the other side to provide a shearing force to the viscous liquid therein (Overview, ref. claim 1, Fig 1-4). Disclosed apparatus having stirring members rotating in the opposite directions meets the limitation (ii) in claim 1. Given the teaching in Hidekazu that the device provides for accelerating reaction by efficiently mixing an addition solution with a high viscosity solution by allowing stirring members on an inlet side to approach each other to increase the surface areas of them and reducing the surface areas of stirring members on an outlet side to increase the stagnation quantity of the solution to be treated, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to perform Throckmorton’s continuous bulk polymerization of 1,3-butadiene in Hidekazu’s apparatus in view of the advantage taught therein. Additionally, a skilled artisan would reasonably expect the disclosed stirring mechanism providing for a shearing force within a high viscosity medium, such as that after a bulk polymerization reaction, to be capable of providing for a tearing, chopping or slicing of the material substance as in the claimed invention, absent evidence to the contrary (obviates claim 1). As stated above, the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons (obviates claim 1).
	With regard to claims 2, 3, 6, 7, Throckmorton teaches 1,3-butadiene may be the sole monomer, and molecular wt. regulators that read on claimed comonomer (page 3, lines 1-14) (Ab.). As such, the comonomer of claim 3 is an optional component in claim 1. With regard to claims 3 and 7, the disclosed polymerization mixture include 1,3-butadiene, and an appropriately effective amount of a monomer (read on comonomer) for regulating the molecular wt., including in amounts of < 50 wt.% as in the claimed invention, so as to achieve the desired molecular wt. The amount of such monomers capable of functioning as molecular wt. regulators is a result effective variable because changing it will clearly affect the type of product obtained. See MPEP § 2144.05 (B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 4, the reference further teaches the catalyst system as comprising a nickel catalyst system comprising compounds of nickel with mono-dentate or bi-dentate ligands (reads on coordination catalyst component) (Ab., page 3, lines 48-52, page 4, lines 14-32).
	With regard to claim 8-10, the reference teaches polybutadiene with a Mw and Mw/Mn within the claimed range, having 98% cis-1,4 content (Ex. 22, TABLE III, page 13).
	With regard to claim 15, Hidekazu teaches that volatile products may be removed my evaporation and polycondensation with a condenser and vacuum pump [0009-0010]. Additionally, Throckmorton teaches reactors equipped with a means of reflux condensation with reflux columns can provide for evaporative cooling such that the condensate formed in the process can be allowed to return to the reaction zone (page 8, lines 36-46). Thus, it would have been obvious to a skilled artisan to provide for such a means of reflux condensation with reflux condensation columns in Haruyuki’s or Hidekazu’s reactors so as to condense the unreacted diene monomer and to provide for evaporative cooling to the apparatus.

6.	Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 101608003 A, Machine translation), in view of either Harayuki (JP H08071395A, Machine translation) or Hidekazu (JP H08052334, Machine translation).
	Zhang teaches a method for preparing liquid polyisoprene rubber by bulk polymerization having a monomer conversion rate of more than 90%, e.g. 92%, 95%, 96.6% and 92.6% (Abstract, Examples 1-4).
	The prior art fails to disclose a bulk polymerization process in a reactor wherein two mixing units moveable relative to one another conduct a shearing motion is a mixing and deformation resulting in the tearing, chopping or slicing of the material, and wherein the two mixing units satisfy any of conditions (i) to (iii) as recited in claim 1.
	As stated in paragraph 5 above, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	The discussions with regard to Haruyuki and Hidekazu in paragraph 5 above are incorporated herein by reference. Given the teaching in Haruyuki on apparatus suitable for stirring bulk polymerization reactions and the advantage of preventing a backflow of the processing liquid as in a high viscosity liquid continuous processing method, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to produce Zhang’s product in a continuous manner by a continuous bulk polymerization process in Haruyuki’s apparatus in view of the advantage taught therein. In the alternative, it would have been obvious to one skilled in the art, as of the effective filing date of the claimed invention, to produce Zhang’s product in a continuous manner by a continuous bulk polymerization process in Hidekazu’s device capable of efficiently mixing high viscosity reaction mixtures (obviates claim 1). 
	 With regard to claims 2, 3, 6, Zhang teaches isoprene monomer (reads on 2-methyl-1,3-butadiene of claim 3) (Ab., ref. claims, examples). Additionally, Zhang teaches polyisoprene rubber, i.e. isoprene at 100% wt.%. As such, the comonomer of claim 3 is an optional component in claim 1.
	With regard to claim 4, Zhang teaches catalyst comprising rare earth organic sulfonic acid compound (Abstract).
	With regard to claim 8, Zhang teaches a weight average molecular weight of 5000-20,000 (Ab.). 
	With regard to claim 9, Zhang teaches a molecular weight distribution of 3-6 (Ab.).
	With regard to claim 10, Zhang teaches a cis-1,4 structural content of more than 89% (Ab., Examples 1-4).
		
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Zhang et al. (CN 101608003 A, Machine translation), in view of Harayuki (JP H08-071395A, Machine translation) or Hidekazu (JP H08052334, Machine translation), and further in view of  Throckmorton et al. (GB 2186880 A, of record).
	The discussion with regard to Zhang, Harayuki, Hidekazu and Throckmorton from preceding paragraphs are incorporated herein by reference.
	Although the combination of Zhang with either Harayuki or Hidekazu fails to teach a reactor vessel with at least one condenser to liquefy the diene monomer and control the temperature in the vessel, Throckmorton teaches reactors equipped with a means of reflux condensation with reflux columns can provide for evaporative cooling such that the condensate formed in the process can be allowed to return to the reaction zone (page 8, lines 36-46). Thus, it would have been obvious to a skilled artisan to provide for such a means of reflux condensation with reflux condensation columns in Haruyuki’s or Hidekazu’s reactors so as to condense the unreacted diene monomer and to provide for evaporative cooling to the apparatus.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Throckmorton et al. (GB 2186880 A), in view of either Harayuki (JP H08-071395A, Machine translation) or Hidekazu (JP H08052334, Machine translation), and further in view of Shingo et al. (US 3,770,710, of record).
	The discussions with regard to Throckmorton, Haruyuki and Hidekazu above in paragraph 5 are incorporated herein by reference.
	Although the Throckmorton- Haruyuki and Throckmorton-Hidekazu combinations fail to teach claimed anionic initiator, Shingo teaches bulk polymerization of diene monomers (col. 3, lines 67-72) by a catalyst, such as alkali metal catalysts (reads on anionic initiator) or aluminum and nickel based catalysts (col. 4, lines 3-12). Given that Throckmorton teaches aluminum and nickel based catalysts (page line 47-page 4, line 32) and given the teaching in the secondary reference on alkali metal catalysts or aluminum and nickel-based catalysts as polymerization catalysts for bulk polymerization of diene monomers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize Shingo’s alkali metal catalysts in lieu of Throckmorton’s aluminum and nickel-based catalysts with a reasonable expectation of success, based on their art recognized equivalence.

5.	Claims 1-4, 6, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0201714 A1), in view of either Harayuki (JP H08071395A, Machine translation) or Hidekazu (JP H08052334, Machine translation).
	He teaches butadiene-isoprene copolymer rubber having a trans-1,4-structure (TBIR) produced by a method including pumping a predetermined amount of a butadiene and an isoprene into a polymerization reactor, and performing bulk polymerization in the presence of a catalyst to obtain TBIR (Ab.), wherein a mole ratio of titanium and/or vanadium element within the primary catalyst to monomer at 0.01~100-5:1, the mole ratio of Al element in the co-catalysts to the titanium and/or vanadium element within the main catalyst is 1~ 200:1, the mole ratio of hydrogen to the titanium and/or vanadium element within the main catalyst is 1~2000:1, the copolymerization temperature is 20~100oC, the feed mole ratio of butadiene to isoprene is 0.01~50:100, the mole ratio of electron donor to the titanium and/or vanadium element within the main catalyst is 0-10:1 and the duration of constant temperature polymerization is 1~48 hours ([0011], reference claim 1)
	The prior art is silent with regard to (1) the bulk polymerization being conducted in a reactor as in the claimed invention and (2) the diene copolymer having claimed monomer conversion.
	With regard to (2), He is not particularly limited to the polymerization apparatus and is open to the polymerization apparatus being a single polymerization reactor or a combination of two or more thereof [0023]. The discussions with regard to Haruyuki and Hidekazu in paragraph 5 above are incorporated herein by reference. Given the teaching in Haruyuki on apparatus suitable for stirring bulk polymerization reactions and the advantage of preventing a backflow of the processing liquid as in a high viscosity liquid continuous processing method, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to produce He’s product in a continuous manner by a continuous bulk polymerization process in Haruyuki’s apparatus in view of the advantage taught therein. In the alternative, it would have been obvious to one skilled in the art, as of the effective filing date of the claimed invention, to produce He’s product in a continuous manner by a continuous bulk polymerization process in Hidekazu’s device capable of efficiently mixing high viscosity reaction mixtures (obviates claim 1).
	With regard to (1), it is noted that the monomer conversion rate is a function of polymerization duration. Additionally, given the teaching in He on polymerization catalysts [0011] which fall within the scope of those in paragraph [0076] of the specification (page 12, lines 21-30), and given the teaching in He on polymerization temperature of 20-100oC and duration of 1-48 hrs [0011] which conditions encompass or overlap with those in the specification (i.e 0-150oC and 10-120 minutes, pages 23-24), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to polymerize He’s reaction mixtures at any prescribed temperature and duration, including those within the scope of the present invention, in apparatus as taught in the secondary references, and reasonably expect a monomer conversion rate of  >80% (obviates claim 1), a wt. average molecular wt. and a molecular wt. distribution as in claims 8 and 9, absent evidence to the contrary. As stated above, the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
	With regard to claim 2, He teaches polymerization of butadiene and isoprene (i.e. 2-methyl-1,3-butadiene [0011]. With regard to claim 3, the comonomer of claim 3 is an optional component in claim 1.
	With regard to claim 4, He teaches vanadium and/or titanium catalyst, i.e. based on transition metal [0011].
	With regard to claim 6, He teaches a mole ratio of butadiene:isoprene is 0.01~50:100 (ref. claim 1).
	With regard to claims 11 and 12, He teaches a trans 1,4-strcuture mole content of more than 85%, i.e. cis content of less than 15% (reference claim 2).
	
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robert et al. (US 2007/0255029 A1) teaches a method of producing by solution or bulk polymerization, a diene elastomer having high cis content (Ab., ref. claims) and having high conversion % of monomers (TABLE 2). 

10.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762